      Case 2:19-cv-00564-DMG-DFM Document 1 ....f^._._..
                                             Filed 01/24/19 Page 1 of 5 Page ID #:1

                                                                    ~Mfti ~      lU~~           ~     i~~~~~


                                                                  L erK, US Disf~;c~ Cui~rt
 1     Name:( V(,~1 \~ 1                                               COJR7 4612__,


 2     Address: ~ 5                             ~          ~~-                          ~0(9 J ~ ~~ P~ 3~ 22
 3                                                                                            :_ :,                          _       ..
                                                                                                      .. ..    fY   {   .. ., a...


 4     Phone:'                             Q                                            ..,
                                                                                         ,.
                                                                                                              ..---- r


 5     Fax:
6      In Pro Per
 7
 8                                          UNITED STATES DISTRICT COURT
9                                          CENTRAL DISTRICT OF CALIFORNIA

10                r~,~ ~4 ~~~-~-                                     C    E NU

                                                                            V 90
                                                                                     ER:

                                                                                                                                 -~i~.~ ~~           ,l
11
                                                                        be         by
12                                                       Plaintiff ~ To supplied the Clerk of
                                                                     The United States District Court
13
                  ~            v~ r~;c~ ~               ~ w~
14                              ~          1~C. .
15                                  ~~
16'                                                 Defendant(s).

1~           ~.;~ ~, s ~ ~ ~~~                                           ~cc~~ y~~—~ ~u~ r~sc~c~cn,~ f-i-~
18
                                                           ~                                                                         y J
19    V ~ c~ ~~~~~s                                      ~;,{~ c~ v~
                                           ~I c~, ~ s r~ ~~                                                         ~i12~
20
                                      ,.
21

22
                          r l ~ ~ l~l                   ~1~~'            ur~~~- ~                                                ~
23

24    ~.~~~~                                                                                                                         ~~
             ~ ~(~~ a ~                                                                                                                        cif
25
        1 ~~. (~                                                 ~ 5~'
26
                       Z~v ~~S,C . g  ~Zc~ 1 ~a~ ~v~d `~ZOti
2~      i ~~ ~ ~~C~~ f             -~
                       \`i ~Y`~
                         /
                        ~/P   ►/ ,
                            /J~
                            '         1v~ ~1~-e C~`~j ~1 ~ ~~cC~-
                                 ~'I ~.e
                                            ~       1                                                                                      r
28                       { v       - v




             ~~                                                                                                         ~' `~              ,

      CV-126 (09/09)                                PLEADING PAGE FOR A COMPLAINT
         Case 2:19-cv-00564-DMG-DFM Document 1 Filed 01/24/19 Page 2 of 5 Page ID #:2




I                                             ~"                 j~~,.~
                                                               -~}~              ~~                         ~
2                       r          ~~.
                                                                                 ~    ~                s



3
                            ~.            4                                 ~             ~v      ~~
4
s
6         ~~Sl ~~~ ~~~c.trvt~ l ~~                                                    ~`
                                                                                       l
                                                                                           -~i
                                                              _ ~_          .,
                                                                                                       ~•
g 'l ~~~5~                         ~~ ~~k~                  ~e~c~ C~~ CG~1 ~-eat ~~-e ~.-~S ~
                               J




9I
10~

11
                                                                                              n
i2
                                               ~~~~ ~a~-rarc~s4 -tom ~
13        ~~-~~~~ crid t-~ -~'V►~►. ~I~~~ct ca             ~~i~tt `~~~. ~Y~
                                                                     ~cc~.sjn~ Czd-~
~~        t ~t~~d ~~nS~-~ t~1s- 5~-~-- ~~~
~5        ~~ ~~~ ~ ~~
16                   ~1~'~                     ~ C~.~,t ~   C~i~1~        Ltd ~~ C~

17
                                     ,~
18         ~C ~~e c~-~~ ~           ~ t ~ ~{~ c-~-~ ~.,`~~.~ C~~t~r~.ss ~~.s
19                                 Y Y `7
2t}                                                                   ~                   3
                            1 ""
21

~2
23 ~

 24

 25
 26
    27
    28


                   f~
          CV-lZb    /09)                                PLEADING PAGE FOR A COMPLAINT
       Case 2:19-cv-00564-DMG-DFM Document 1 Filed 01/24/19 Page 3 of 5 Page ID #:3



       When did this first occur?
 1

 2

 3     fn December of 2007, Hon. Sen. Dianne Feinstein forwarded a letter to Ms. Scott, that she had

 4 1
       received from Mark A. Studdert General Deputy Assistant Secretary for Congressional and
 5
       Intergovermentai Relations. Within the first paragraph of this letter Mr. Studdert states "Thank
 6

 7     you for your letter of October 19, 2004 requesting assistance ftom the Department of Housing

 8     and Urban Development regarding your constituent, Ms. Phyllis Scott and Citimortgage. A
 9
       SEARCH OF DEPARTMENT'S RECORDS REVEALED THAT MS. SCOTT DOES NOT HAVE
10

11     A FEDERAL hOUSlNG ADMINISTRATION (FHA)INSURED MORTGAGE.Those are the only

12     mortgages over which HUD has jurisdiction. Consequently, the Department CANNOT intervene
                                                                          . ,
13
       with the lender on Ms. Scott's behalf."
14
       This official letter is a false statement and concealment of material facts to a sitting United
15

16     States Senator. Ms. Scott original letter requested assistance with two different sets of
17
       mortgage papers with two different mortgage amounts, Los Angeles Housing Code violations at
l~
       the time of FHA sale, a warrant for Ms. Scott arrest related to those pre- purchase violations,
19

20 ~ four misplaced payments that Were never applied, and doubled billed insurance charges.

21

2~        In 2010, Ms. Scott wrote a letter to Honorable President Barack Obama. This letter stated

23     That a fraudulent foreclosure procedure had been filed against her property. All of the concerns
24
       of the Feinstein letter with the addition of the threat to losing her home were included in the
25

2b     letter. Honorable President Barack Obama forwarded this letter to Mr. Ray Brewer Director of

27 ~ the Los Angeles Housing and Development Office. Mr, Brewer makes a false state of material

28
       Case 2:19-cv-00564-DMG-DFM Document 1 Filed 01/24/19 Page 4 of 5 Page ID #:4




 1     #ac# to a sifticig United States President.

 2
           in Juty of 2Q18, Nis Scott receives a letter in response ~o her final plea fior help from Hon. fir.
 3

 4      Bey Ca~san Citimartgage from HQusi~g ancf Uraan Qeveiopmen~ Los Angeles Field Ofifice'
 5
        Disectar iVtr. Ray Brewer The letter states On behalf of Secretary Carson,thank you #or your
 6
       (e€~e~ regard~r~g a mortgagz t€~an for ~ fourun~ p~op~r~r tacated at 294 Edgehill Qrnre in Los
 7

 8      Angeles, Catifom~a. Although after a search of U.S. Department of Housing and Urban

 9      Development(HUD}records revealed ghat }you do nQt have ~ ~~rtgage insured by the Fecfera!
10                                                                                      ~,, ,.
        Housing Administra~ian {FHA).
lI
12                                                                     ~•
          From the first letter that denied the existen ce my Federal Housing AdmEnistrafion toa~ to the
                                                                                ~ ~ ~~
13
                                                                                                 created ~o
I4      last dated July 5, 2098 is eleven years of Civic rights violations by the very agency

                                                                                       forensic loan was
15      protest my family ~►ri~h r~ga~€# to mortgage lending on FHA loans. A certified
16                                                                                        anon-existent
        completed in Juty of 209 5, it revealed #had t the origins! loan was wriiten by
I7
                                                                                            assigned to
        company Hl~~JlE Lt)Af~! ~~~TGAGF and on the sarr~e day of origination was
18

19      anotfier non=existent company Source one.
?0
21             ~,~.Y~rerr~l , ~l~ Cl                  ~ t~ ~kn~~e~s, ~S ~ ~ ~Y',~~5-~
                                                                                  ~t1~~
??      ~~5- J~~-        Qn d ~e~      ~     .t ~ t'f ~~ CYt ~w.c rta ~ '~~G~S ~Y
        ~j1~1 '~/L~i   Ya~         -~tGt`~' S~-~ ~t~          YOb~ f~- ~U1~PNs~~ o~ 0~ ~ ~t/~,
                           t,



?:~              ~~U1~r5          ~a(S~ ~~fM~rc~ _ ~rl~er ~~r~~ ~                         ~~t~ t~ ~~
        ~►-~
        ~pY~Gea~~e~l~ a~ ~ Ct)Y~ ~              t r f~c,tie5 lnA.~f-~ lea C~ ~ ~1n~ ~ ~~uC~. cM
?;
~~               1 G~ wt        ~~~~ v~        ~~ -~~- ten. ~ ~~e-car ~~ ~1.~.. -f-b
~.~~            s
         ~ ~o t c~- Val r~           ~ ~ ~y~ a~.c~ ~b ~d~6~ ~ ~~ cn;l 11~ mac.
~$       do «a ~S i v~ ►~~s~~ -~-u~h~ wl c~k~ ~ ~.
                                                                  r~
Case 2:19-cv-00564-DMG-DFM Document 1 Filed 01/24/19 Page 5 of 5 Page ID #:5




                                             MART{N GORDON, M.D.
                                       9401 WILSHIRE BOULEVARD,SUITE 575
                                           BEVERLY HILLS, CA 9D212-2947
                                                                 LIC. ti G3i316
              (310)432-4260 TEL.
              (310)432-4263 FAX

                                                ~                                 DOB
               NAME i'
                                                                                  DATE ~ ~'
               ADDRESS
                                                              BACK OF SCRIPT
               TAMPER-RE  SISTANT SECURfTY FEATURES LISTED ON




                                  -+
                                  ~




              ~.                     .~                  Qom-                  ~
                                                                     ~ /)~                 /~
                 k

                                                                                   7




               .~.~.
                /(
                                                    /          ~,p~~{    l ~~-~-r`=2a
                                                                                  ❑ 25-49
                                                                                  ❑ 50-74
                                                                                  ❑ 75-100
                                                                                  O 101-150
                                                                                  ❑ 151 and over
                                                                                           Units

                Refill   NR   1   2 3 4 5



                DO NOT SUBSTITUTE
                                                                     box.
                To ensure brand name dispensing, check and initial

                         o o cl~ro                                                8K99PU2112210
                t~
